DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2015-203473, filed 10/15/2015, has been received and acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities:  within line 30, the phrasing “separating portion formed by the second material and portion formed by the first material” of which is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (WO-2015141032-A1, previously cited) in view of Hong (Hong, Seongik, et al. “Fabrication of 3D Printed Metal Structures by Use of High-Viscosity Cu Paste and a Screw Extruder.” Journal of Electronic Materials, vol. 44, no. 3, Aug. 2015, pp. 836–841, previously cited), Cohen (U.S. 2008/0105646), Fudim (U.S. Patent No. 5,171,490, previously cited), and Fernandez-Nieves (U.S. 2017/0361534). 

Regarding Claim 1, Okada teaches a method of manufacturing a laminate formed object (page 1, paragraph 2). Okada teaches forming a first layer (Figures 1 and 7, #110c) by depositing on a forming stage a first supply object (Figure 1, #131) including a first material (Figure 1, #131 within supply device #41) and sintering the first material area to thereby solidify the first material area (page 12, paragraph 4 through page 13, paragraph 1). Okada teaches forming a second layer (Figure 7, #121, 122) by depositing a second supply object (Figure 1, #123) above the formed first layer (Figure 7, #110b and #110c). 
With respect to the limitation of “the second layer extends substantially across a whole area of the first layer”, the examiner points out that the shape of the object to be printed dictates the nature of the layers to be formed. Within Figure 6 of Okada, a design is shown which shows a first supporting layer deposited on a forming stage to form a support body and on top of this is a second layer of which in part is the three-dimensionally formed object. However within this Figure, the first and second layers do not extend substantially across the whole area of the forming In re Dailey, 357 F.2d 669, 149 USPQ 47. The examiner has provided an alternate Figure 6 of Okada showing this concept below within the Figure below. 

    PNG
    media_image1.png
    320
    366
    media_image1.png
    Greyscale


Continuing, Okada teaches the second material (e.g., Al-12Si having a melting point of 600°C, or SUS [Stainless Steel] having a melting points of 1500°C) having a melting point or sintering temperature lower than the first material (e.g., alumina, having a melting point of 2100°C) (page 26, Paragraph 2). 
It should be noted that within the cited paragraph above, alumina is recited as Character #132, while above, the “first material” is recited as Character #131. The first material is taught by Okada to comprise a main material #132, and a binding material #133 (page 17, paragraph 5), thus character #131 is used for general and illustrative purposes within this rejection, while the main material #132 is used for limitations that relate to the high temperature properties. 
Continuing, Okada teaches sintering or melting a selective area of the second material to thereby solidify a selective area of a second layer of which further is part of a three-dimensionally formed object (page 11, paragraphs 7 and 8). Okada teaches separating a portion formed by the second material and a portion formed by the first material (page 16, paragraph 2). Okada teaches portions formed by the second material having one or more protrusion portions, and removing these protrusions formed by the second material (page 15, paragraph 4). 
However, Okada does not teach (a) depositing the first or second supply objects in the form of a continuous body. Okada does not teach (b) the first material forming an area having one or more through holes, filling one or more through-holes with a second supply object including a second material in the form of a continuous body and is therefore silent to sintering the second material in the through holes to thereby solidify the second material in the through-holes. Okada does not teach the portion formed by the second material having one or more protrusions corresponding to the one or more through-holes of the first layer filled by the second material. Okada is silent to (c) the forming stage material and thus does not teach the forming stage having a melting point lower than the sintering temperature of the first material. Okada does not teach (d), the portion formed by the second material without the protrusion portions being the three-dimensional formed object. 
As to (a), Hong teaches a study into the fabrication of three-dimensionally printed metal structures by the use of high-viscosity copper paste and a screw extruder (abstract). Hong teaches depositing supply objects in the form of a continuous body (page 837, column 2, 3D Printing Process and Heat Treatment). Hong teaches that by depositing supply objects in the form of a continuous body, it becomes possible to expand the range of applications with respect to the technology, potentially lower cost and decrease printing time (page 837, column 1). 
With respect to the feature of sintering the first and second areas to solidify the material, the examiner points out that as previously shown, Okada teaches sintering of a first material (page 12, paragraph 4 through page 13, paragraph 1). Thus, one would appreciate that the process and structure of Okada as modified by the remaining references, is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the aspect of sintering the first and second areas to solidify the material would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to (b), Cohen teaches a multi-step release method for electrochemically fabricated structures (abstract). Cohen teaches a first material forming an area having one or more through holes (Figures 4(a)-4(i); paragraph [0064]). Cohen teaches filling one or more through-holes with a second supply object including a second material in the form of a continuous body (Figures 4(a)-4(i); paragraph [0064]). Cohen teaches the portion formed by the second material having one or more protrusions corresponding to the one or more through-holes of the first layer filled by the second material (Figures 4(a)-4(i); paragraph [0064]). Cohen teaches this feature, in part, overcomes processing defects that might otherwise result in production failures (paragraph [0037]). 
With respect to the feature of “sintering the second material in the through holes to thereby solidify the second material in the through holes” the examiner points out that as previously shown, Okada teaches sintering of a first material (page 12, paragraph 4 through page 13, paragraph 1). Thus, one would appreciate that the process and structure of Okada as modified by the remaining references is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the aspect of sintering the second material in the through holes to thereby solidify the second material in the through holes would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to (c), Fudim teaches a method and apparatus for the production of three-dimensional objects (abstract). Fudim teaches a forming stage (i.e., the “Substrate 13”) being made of steel (column 8, lines 3-6). Thus, the claimed element was known within the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention
Furthermore, with respect to the limitation of the forming stage having a melting point lower than the sintering temperature of the first material, the examiner points out that if one uses the concepts of Fudim with the invention of Okada, one would appreciate that process and structure of Okada as modified is indistinguishable from that of the claimed invention. Additionally, since steels generally possess melting temperatures within the range of 1400°C to 1500°C, and as shown above - Okada teaches a first material (e.g., alumina) having a melting point of 2100°C with the sintering temperature being just below this temperature, it would necessarily flow that the forming stage having a melting point lower than the sintering temperature of the first material would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to (d), with respect to the feature of “the portion formed by the second material without the protrusion portions being the three-dimensional formed object” the examiner points out that as previously shown, Cohen teaches a first material forming an area having one or more through holes (Figures 4(a)-4(i); paragraph [0064]). Cohen teaches filling one or more through-holes with a second supply object including a second material in the form of a continuous body (Figures 4(a)-4(i); paragraph [0064]). Cohen teaches the portion formed by the second material having one or more protrusions corresponding to the one or more through-holes of the first layer filled by the second material (Figures 4(a)-4(i); paragraph [0064]). Furthermore, Okada teaches portions formed by the second material having one or more protrusion portions, and removing these protrusions formed by the second material (page 15, paragraph 4). Thus, one would appreciate that the process and structure of Okada as modified by the remaining references is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a portion formed by a second material without the protrusion portions being the three-dimensional formed object would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
In an alternative to the above presented argument for (d), the examiner presents Fernandez-Nieves. Fernandez-Nieves teaches a 3D printing process using phase changing materials as a support (abstract). Fernandez-Nieves teaches a three-dimensional formed object having a portions formed by first and second material without protrusion portions (paragraph [0066]). Fernandez-Nieves teaches this feature allows for permanent embedding of the second material within the first material (paragraph [0066]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okada with the concepts of Hong with the motivation of expanding the range of applications with respect to the technology, potentially lower cost and decrease printing time; the concepts of Cohen with the motivation of overcoming processing defects that might otherwise result in production failures; the steel forming stage of Fudim with the motivation of using known materials used within the art to achieve predictable results; and the concepts of Fernandez-Nieves with the motivation of allowing for permanent embedding of a second material within a first material. 
Regarding Claim 2, Okada teaches stacking one or more layers by again executing the depositing and then sintering or melting of the second supply object on the second layer, which additional second material also forms at least part of the three-dimensionally formed object (page 3, paragraph 1). 
Regarding Claim 3, Okada teaches depositing a third supply object and forming a support layer that supports the second supply object supplied in the stacked one or more layers (page 3, paragraph 2). 
Regarding Claim 6, Okada is silent to through-hole piercings formed through the first layer to the forming stage. 
Cohen teaches through-hole piercing formed through the first layer to the forming stage (Figures 4(a)-4(i); paragraph [0064]). Cohen teaches this feature, in part, overcomes processing defects that might otherwise result in production failures (paragraph [0037]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okada with the concepts of Cohen with the motivation of overcoming processing defects that might otherwise result in production failures. 
Regarding Claim 7, Okada teaches a first supply object and a second supply object being supplied by a noncontact jet dispenser (Figure 1, Char #14(a-b); page 6, paragraph 4). 
Regarding Claim 9, Okada teaches a first material being alumina, and a second material being Al-12Si, or SUS (i.e., Stainless Steel) (page 26, paragraph 2).
Regarding Claim 10, Okada teaches the second material (e.g., Al-12Si having a melting point of 600°C, or SUS [Stainless Steel] having a melting points of 1500°C) having a melting point or sintering temperature lower than the first material (e.g., alumina, of which is widely known to have a sintering range beginning no less than at 1000°C) (page 26, paragraph 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (WO-2015141032-A1, previously cited) in view of Hong (Hong, Seongik, et al. “Fabrication of 3D Printed Metal Structures by Use of High-Viscosity Cu Paste and a Screw Extruder.” Journal of Electronic Materials, vol. 44, no. 3, Aug. 2015, pp. 836–841, previously cited), Cohen (U.S. 2008/0105646), Fudim (U.S. Patent No. 5,171,490, previously cited), and Fernandez-Nieves (U.S. 2017/0361534) as applied to claim 1 using Shackelford (Shackelford, James F. CRC: Materials Science and Engineering: Handbook. 3rd ed., CRC, 1994, previously cited) and Haynes (Haynes, William M. CRC Handbook of Chemistry and Physics, 95th Edition. 95th ed., 2014, previously cited) as evidentiary references. 

Regarding Claim 5, Okada teaches the first material as being alumina (i.e., Al2O-3) and the second material as being stainless steel (i.e., SUS) (page 26, Paragraph 2 of Okada), furthermore Fudim teaches the forming stage being made of steel (column 8, lines 3-6 of Fudim). As evidenced by Shackelford - alumina has a linear expansion coefficient of approximately 6.0×10-6 m/°C (page 1528, Table 363). Furthermore as evidenced by Haynes, stainless steel has a linear expansion of approximately 17.0×10-6 m/°C, and plain carbon steel has a linear expansion of approximately 11.7×10-6 m/°C (page 12-235). Thus Okada in view of Fudim teach the coefficient of linear expansion of the first material being smaller than a coefficient of linear expansion of the second material and a coefficient of linear expansion of a forming stage. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (WO-2015141032-A1, previously cited) in view of Hong (Hong, Seongik, et al. “Fabrication of 3D Printed Metal Structures by Use of High-Viscosity Cu Paste and a Screw Extruder.” Journal of Electronic Materials, vol. 44, no. 3, Aug. 2015, pp. 836–841, previously cited), Cohen (U.S. 2008/0105646), Fudim (U.S. Patent No. 5,171,490, previously cited), and Fernandez-Nieves (U.S. 2017/0361534) as applied to claim 1 above, and further in view of Dickey (U.S. 2015/0217367, previously cited). 

Regarding Claim 8, Okada in view of Hong, Cohen, Fudim, and Fernandez-Nieves are relied upon for the reasons given above in addressing claim 1, however the references are silent to the first supply object and the second supply object being supplied with a needle dispenser. 
Dickey teaches a method for the three-dimensional printing of metallic objects by controlled deposition of fluid metallic material (abstract). Dickey teaches supply objects being supplied by a needle dispenser (paragraph [0039]). Dickey teaches by using a needle dispenser (i.e., a syringe), the formation of mechanically stable [conductive] wires can be attained (paragraph [0042]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okada in view of Hong, Cohen, Fudim, and Fernandez-Nieves by incorporating the needle dispenser of Dickey with the motivation of producing mechanically stable wires within a three-dimensionally produced article. 

Response to Arguments
Regarding the 35 U.S.C. 112(a) rejection of Claims 1-9, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 1-5, 7, and 9-10 under 35 U.S.C. § 103 over Okada (WO-2015141032-A1, previously cited) in view of Hong (Hong, Seongik, et al. “Fabrication of 3D Printed Metal Structures by Use of High-Viscosity Cu Paste and a Screw Extruder.” Journal of Electronic Materials, vol. 44, no. 3, Aug. 2015, pp. 836–841, previously cited), Middlemiss (U.S. 2017/0368780, previously cited), and Fudim (U.S. Patent No. 5,171,490) have been fully considered but are moot because the arguments do not apply to all of the references being used in the current rejection. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735